Citation Nr: 1032164	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  01-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
Freiberg's disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant, from April 23, 
1998, to May 16, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
Freiberg's disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant, since July 1, 
1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to November 
1957

This matter is on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veterans Law Judge in November 
2001.  A transcript of the hearing is of record.  Although that 
Veterans Law Judge has since retired from the Board, the Veteran 
indicated in his July 2010 informal hearing presentation that he 
did not want another Board hearing.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not claimed to be unemployable due to his Freiberg's disease 
of the second toe, left foot, status post metatarsophalangeal 
joint flexible hinge implant, alone; therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  From April 23, 1998 to May 16, 1999, the Veteran's Freiberg's 
disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant, was manifested 
by no more than moderately severe symptomatology.  

2.  Since July 1, 1999, the Veteran's Freiberg's disease of the 
second toe, left foot, status post metatarsophalangeal joint 
flexible hinge implant, has been manifested by no more than 
moderately severe symptomatology.  


CONCLUSIONS OF LAW

1.  From April 23, 1998, to May 16, 1999, the criteria for an 
initial 20 percent evaluation for service-connected Freiberg's 
disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, Diagnostic Code 
5284 (2009).

2.  For the period since July 1, 1999, the criteria for an 
initial evaluation in excess of 20 percent for service-connected 
Freiberg's disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.71a, 
Diagnostic Code 5283 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims file, and he was afforded VA examinations in April 1999 
and February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's foot disorder since the 
February 2009 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

Here, the Veteran filed to reopen his claim for service 
connection for a foot disability in April 1998, which was 
reopened and granted in a December 2000 rating decision that 
assigned a 10 percent rating under Diagnostic Code 5284 effective 
April 23, 1998.  The Veteran filed a notice of disagreement with 
the initial rating.  In a June 2001 rating action, the RO 
assigned a temporary 100 percent evaluation effective May 17, 
1999, based on surgical or other treatment necessitating 
convalescence.  In that same rating action, a 20 percent 
evaluation was assigned from July 1, 1999, under Diagnostic Code 
5283 due to malunion or nonunion of the tarsal or metatarsal 
bones with moderately severe symptoms.  

As such, the Board must consider the propriety of the 10 percent 
rating assigned prior to May 17, 1999, as well as the 20 percent 
rating assigned since July 1, 1999.  

Rating in Excess of 10 Percent for Freiberg's Disease of the 
Second Toe, 
Left Foot, Status Post Metatarsophalangeal Joint Flexible Hinge 
Implant,
From April 23, 1998, to May 16, 1999

Prior to May 16, 1999, the Veteran's Freiberg's disease of the 
second toe, left foot, status post metatarsophalangeal joint 
flexible hinge implant, was rated as 10 percent disabling in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284, other 
foot injuries.  Under Diagnostic Code 5284, a 10 percent rating 
is warranted when the foot injury is moderate in nature.  A 20 
percent rating is warranted when the foot injury is moderately 
severe.  A 30 percent rating is warranted when the foot injury is 
severe.  A 40 percent rating is warranted with actual loss of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

However, the Veteran's Freiberg's disease of the second toe, left 
foot, status post metatarsophalangeal joint flexible hinge 
implant, was later rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones.  Under Diagnostic Code 5283, a 10 percent 
rating is warranted when the malunion or nonunion is moderate in 
nature.  A 20 percent rating is warranted when the malunion or 
nonunion is moderately severe.  A 30 percent rating is warranted 
when the malunion or nonunion is severe.  A 40 percent rating is 
warranted with actual loss of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

Here, the Veteran was afforded a VA feet examination in April 
1999, at which time the examiner opined that the functional 
impairment of the left foot disability was moderate to moderately 
severe.  Upon examination, ankle dorsiflexion was to 15 degrees, 
plantar flexion was to 30 degrees, and inversion and eversion 
were noted to be normal.  Plantar arches were very well 
maintained, although there was tenderness over the 
metacarpophalangeal (MP) joint of the second big toe.  Although 
the Veteran could perform flexion to 15 degrees and similar 
movements in his other toes, there was pain and tenderness noted.  
There was no tenderness in the distal intermetatarsal areas, and 
sensory findings in the toes were within normal limits.  The 
examiner noted that the most recent X-ray conducted in April 1999 
was completely within normal limits except for a second MP joint 
prosthesis.  The examiner also noted that the Veteran's 
activities, such as walking more than a quarter of a block, 
walking up and down stairs, and standing in one place for more 
than 10 to 15 minutes caused throbbing-like pain.  

VA treatment records dated prior to May 16, 1999, reveal 
complaints of and treatment for pain with dorsiflexion / plantar 
flexion range of motion of the second digit of the left foot.  
They note a bony prominence from the dorsal to 
metatarsophalangeal joint of the left foot which is painful to 
palpation.  X-rays revealed absence of the second 
metatarsophalangeal head and base of the second proximal phalanx 
with wide space interposing the distal metatarsal and proximal 
phalanx.  

Given that the April 1999 VA examiner opined that the functional 
impairment of the Veteran's left foot disability was moderate to 
moderately severe, and resolving doubt in the Veteran's favor, 
the Board finds that a 20 percent rating under Diagnostic Code 
5284 is in order for the period April 23, 1998, to May 16, 1999.  

However, there is no evidence dated prior to May 16, 1999, 
showing that the Veteran's left foot disability was "severe" in 
nature so as to warrant a rating in excess of 20 percent.  Nor 
was there evidence of flatfoot, claw foot, or loss of use of the 
foot.  As such, the Board concludes that the evidence supports 
the Veteran's entitlement to a 20 percent evaluation, and no 
more, for Freiberg's disease of the second toe, left foot, status 
post metatarsophalangeal joint flexible hinge implant, prior to 
May 16, 1999.

Rating in Excess of 20 Percent for Freiberg's Disease of the 
Second Toe, 
Left Foot, Status Post Metatarsophalangeal Joint Flexible Hinge 
Implant,
Since July 1, 1999

As discussed above, in a June 2001 rating action, the RO assigned 
a temporary 100 percent evaluation effective May 17, 1999, based 
on surgical or other treatment necessitating convalescence.  In 
that same rating action, a 20 percent evaluation was assigned 
from July 1, 1999, under Diagnostic Code 5283 due to malunion or 
nonunion of the tarsal or metatarsal bones with moderately severe 
symptoms.  As such, the Board must now consider the propriety of 
the 20 percent rating assigned since July 1, 1999.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The Veteran was afforded a VA feet examination in February 2009, 
at which time he was diagnosed with chronic strain of the second 
left toe, residual of total arthroplasty of Freiberg's disease.  
Upon physical examination, palpation of his left big toe, left 
third toe, left fourth toe, and left fifth toe was normal.  The 
second toe on his left foot was visibly shorter than the second 
toe on his right foot.  He exhibited a minimal limp on his left 
foot because he had no push-off with his second toe on his left 
foot.  The second toe "floated" and did not make contact with 
the floor upon weight bearing.  As the Veteran walked, his left 
second toe shifted atop his left third toe with significant 
overlap on the left third toe.  He had a hard callus on the outer 
ball of his left foot below the left big toe, although there was 
no skin breakdown noted.  Inversion and eversion of the left 
ankle were normal, with no pain or additional limitation.  

Range of motion testing revealed normal range of motion in all of 
his toes of the left foot except for the second toe.  The second 
toe exhibited no independent range of motion, as it moved with 
his third toe.  He was unable to wiggle his second toe, and it 
remained immobile when he wiggled his other toes.  His left toe 
exhibited no distal flexion and was rigid as a result of surgery.  
The examiner noted that X-rays revealed post-surgical 
foreshortening of the left second toe due to the resection of the 
proximal phalanx, but that the toe was otherwise normal.  

VA treatment records dated since July 1, 1999, show ongoing 
complaints of and treatment for dull, burning pain in his left 
foot, specifically in the left second toe.  He is prescribed 
pain-relief medication for treatment and occasionally uses 
orthotics in his left shoe.

At his November 2001 Board videoconference hearing, the Veteran 
testified that his only symptoms are pain and mild nerve damage 
that manifests as a tingling sensation.  He indicated that he 
does not suffer from swelling, but that he cannot stand or walk 
for very long and his pain is exacerbated by rainy weather.  

Based on this evidence, the Board cannot conclude that the 
Veteran's left foot disability is "severe" in nature so as to 
warrant a rating in excess of 20 percent since July 1, 1999.  Nor 
is there evidence of flatfoot, claw foot, or loss of use of the 
foot to warrant an evaluation higher than his currently-assigned 
20 percent.  As such, the Board concludes that the evidence does 
not support entitlement to an evaluation in excess of 20 percent 
for Freiberg's disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant, since July 1, 
1999.

The Board has considered the lay statements of the Veteran 
asserting that higher evaluations are warranted for his left foot 
disability.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

In so deciding, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
foot disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's lumbar spine with 
the established criteria found in the rating schedules for 
disabilities of the foot and ankle shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
limitation of motion and pain upon motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  
Although he has undergone two surgeries for his left foot since 
the 1990s, the record does not show that the Veteran has required 
frequent hospitalizations for his left foot disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his left foot disability 
alone.  The Veteran is over 70 years old, retired, and also 
suffers from other, non-service-connected disabilities such as 
chronic obstructive pulmonary disease and hypertension.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture due to his left foot 
disability.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER


Entitlement to an evaluation of 20 percent for Freiberg's disease 
of the second toe, left foot, status post metatarsophalangeal 
joint flexible hinge implant prior to May 16, 1999, but no more, 
is granted.

Entitlement to an evaluation in excess of 20 percent for 
Freiberg's disease of the second toe, left foot, status post 
metatarsophalangeal joint flexible hinge implant since July 1, 
1999, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


